Citation Nr: 0917492	
Decision Date: 05/11/09    Archive Date: 05/19/09

DOCKET NO.  06-16 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Bush, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air 
Force from September 1985 to May 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  The RO in Des Moines, Iowa currently has 
original jurisdiction over the Veteran's claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran contends that he developed PTSD as a result of 
two incidents of sexual trauma in service by an assistant 
drill instructor during basic training at Lackland Air Force 
Base in 1985.  

In Patton v. West, 12 Vet. App. 272 (1999), the Court held 
that special consideration must be given to claims for PTSD 
based on sexual assault.  In particular, the Court held that 
the provisions in M21-1, Part III, 5.14(c), which address 
PTSD claims based on personal assault, are substantive rules 
that are the equivalent of VA regulations and must be 
considered.  See also YR v. West, 11 Vet. App. 393, 398-99 
(1998).

Of particular pertinence are the provision of subparagraphs 
(8) and (9) of Section 5.14 which state that "[b]ehavior 
changes that occurred at the time of the incident may 
indicate the occurrence of an in-service stressor."  The 
Court in Patton stated that such changes in behavior should 
be examined and clinically interpreted to determine whether 
they constitute evidence of "[v]isits to a medical or 
counseling clinic or dispensary without a specific diagnosis 
or specific ailment."

A review of the Veteran's contemporaneous personnel and 
service medical records does not indicate any report made by 
the Veteran that he was sexually assaulted or threatened with 
sexual assault, and the Veteran admits he did not report the 
incident out of embarrassment, shame and fear.  However, 
there is evidence of behavioral changes in service in the 
form of decreased performance, reprimands and drug abuse.  
During service he received letters of reprimand for failing 
to report to his duty section on time, failing to report for 
a career development examination on time and failure to 
maintain his dormitory room in proper condition.  He also 
received counseling for writing checks without appropriate 
funds and speeding.  In January 1988, the Veteran was treated 
for a laceration above his eye after engaging in a fight, at 
which time he tested positive for cocaine.  He was eventually 
given an early discharge due to "continual disregard for Air 
Force standards and obvious inability or unwillingness to 
adapt to military life."  

The Veteran also reports that the sexual assault in service 
led to an attempted overdose on narcotic painkillers.  He 
claims he was examined by a physician two days later and sent 
back to his outfit.  There is no indication in the service 
medical records that the Veteran reported the attempted 
overdose to any of his treating physicians; however, these 
records reflect he was prescribed codeine for a left knee 
problem.  Moreover, on his report of medical history in 
conjunction with his April 1988 separation examination, the 
Veteran reported "frequent trouble sleeping," a symptom he 
did not report prior to induction.  

The Veteran states that after service he had suicidal 
ideation and cited to a specific incident where he stabbed 
himself and was hospitalized.  Records from Deaconess 
Hospital demonstrate that in January 1989, seven months after 
separation from service, the Veteran presented and reported 
that he had been drinking and stabbed himself in the right 
thigh and left arm.  He also reported punching a car and his 
girlfriend.  He reported depression but denied suicidal 
ideation.  He received treatment for his lacerations and was 
diagnosed with depression.  

The Veteran presented for a VA examination in April 2006 and 
was diagnosed with PTSD.  In an addendum opinion, the 
examiner stated there was no report of the alleged sexual 
assault in service and no secondary evidence in his 
administrative records to confirm the alleged assault.  
However, the examiner failed to opine as to whether Veteran's 
behavioral problems (namely his decreased performance and 
drug abuse in service, his report of sleeping problems upon 
separation, and the post-service stabbing incident) were 
indicative of sexual assault in service.  Under VA Manual 
M21-1, a medical determination is needed to address this 
matter.
Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be provided with a 
VA examination to determine the nature and 
etiology of his PTSD.  The claims file 
should be made available for review, and 
the report should reflect that such review 
occurred.  The examiner should perform all 
tests and evaluations deemed necessary.  
The report should address the following 
question:

Is it as least as likely as not (50% or 
greater probability) that the Veteran's 
decreased performance and drug abuse in 
service, his report of frequent trouble 
sleeping at separation, and post-service 
stabbing incident are indicative of in-
service sexual assault?

The term "as likely as not" does not 
mean merely within the realm of medical 
possibility, but rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
causation or aggravation as it is to find 
against it.

A rationale should be provided for any 
opinion advanced.  If the examiner cannot 
form an opinion without resorting to mere 
speculation, the examiner should so state 
and provide an explanation for that 
conclusion.

2.  After completing the above action and 
any other development as may be indicated, 
the Veteran's claim should be 
readjudicated, to include all evidence 
received since the June 2007 supplemental 
statement of the case. The Veteran and his 
representative should then be issued 
another supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.
The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




